DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on August 15, 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, a method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 15, 2022.

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.
Claim Objections
Claim 14 is objected to because of the following informalities:  line 3 of claim 14 recites “the at least one reinforcement element is welded to the at least one element”.  This limitation should read “the at least one reinforcement element is welded to the at least one element of the first element or the second element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9-12, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maguire et al. (US 2015/0079454).
Regarding claim 1, Maguire et al. teaches a battery system configured to provide electric power to a vehicle, the battery system comprising:
an assembly (battery assembly 300) comprising a plurality of battery cells (para. [0026]; Fig. 3); and
a shear wall (right short side of battery assembly 300; Fig. 3) arranged along a lateral side of the assembly, wherein the shear wall comprises:
a first element (right side of tray 202) comprising a first flange (right side bottom continuous sealing surface 314) extending away from the lateral side of the assembly (Fig. 3), and 
a second element (right side of cover 204) comprising a second flange (right side top continuous sealing surface 314), wherein the first flange and the second flange are layered together to form an interface (Fig. 2).
The recitation "configured to provide electric power to a vehicle” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 2, Maguire et al. teaches a battery system wherein the first element comprises a first material thickness, wherein the second element comprises a second material thickness substantially equal to the first material thickness, and wherein a resulting flange formed at the interface comprises a thickness equal to a sum of the first material thickness and the second material thickness (Figs. 2 and 3).
Regarding claim 4, Maguire et al. teaches a battery system wherein the first flange comprises:
a first through feature for mounting to the vehicle (some of the holes in flange 18 into which fasteners 220 fit are fully capable of operating as a first through feature for mounting to the vehicle); and
a first alignment feature for locating a battery module relative to the vehicle (some of the holes in flange 18 into which fasteners 220 fit are fully capable of operating as a first alignment feature for locating a battery module relative to the vehicle).
The recitations " for mounting to the vehicle” and “for locating a battery module relative to the vehicle” are functional language and impart intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 5, Maguire et al. teaches a battery system wherein the second flange comprises:
a second through feature (some of the holes in flange 18 into which fasteners 220 fit) aligned with the first through feature; and
a second alignment feature (some of the holes in flange 18 into which fasteners 220 fit) aligned with the first alignment feature (Figs. 2 and 3). 
Regarding claim 6, Maguire et al. teaches a battery system wherein the first element comprise a third flange (the flange around the front/lower end of the tray 202) arrange at the bottom of the first element and extending underneath the assembly (the third flange is at the bottom of tray 202 and extends underneath the battery assembly).
Regarding claim 9, Maguire et al. teaches a battery system wherein the shear wall is a first shear wall, and wherein the battery system comprises a second shear wall arranged along an opposite side of the assembly, wherein the second shear wall comprises (Figs. 2 and 3):
a third element (left side of tray 202) comprising a third flange (right side bottom continuous sealing surface 314) extending away from the opposite side of the assembly (Figs. 2 and 3); and
a fourth element (left side of cover 204) arranged above the third element, wherein the fourth element comprises a fourth flange (right side top continuous sealing surface 314), and wherein the third flange and the fourth flange are layered together to form another interface (Figs. 2 and 3).
Regarding claim 10, Maguire et al. teaches a battery system wherein the first element comprises a plurality of through features configured to accommodate corresponding extensions of the assembly to constrain relative motion between the shear wall and the assembly (some of the holes in flange 18 into which fasteners 220 fit are fully capable of operating as a plurality of through features configured to accommodate corresponding extensions of the assembly to constrain relative motion between the shear wall and the assembly).
The recitation "configured to accommodate corresponding extensions of the assembly to constrain relative motion between the shear wall and the assembly” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 11, A shear wall for a vehicle battery system having an assembly (battery assembly 300) comprising a plurality of battery cells arranged in at least one enclosure (Figs. 2 and 3), the shear wall (right short side of battery assembly 300; Fig. 3) comprising:
a first element (right side of tray 202) configured to be arranged along a lateral side of the assembly, wherein the first element (right side bottom continuous sealing surface 314) comprises a first flange configured to extend away from the side of the assembly (Fig. 3); and
a second element (right side of cover 204) configured to be arranged above the first element along the lateral side of the assembly, wherein the second element comprises a second flange (right side top continuous sealing surface 314), and wherein the first flange and the second flange are layered together to form an interface (Fig. 2).
The recitation "configured to provide electric power to a vehicle” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 12, Maguire et al. teaches a battery system wherein the first element comprises a first material thickness, wherein the second element comprises a second material thickness substantially equal to the first material thickness, and wherein a resulting flange formed at the interface comprises a thickness equal to a sum of the first material thickness and the second material thickness (Figs. 2 and 3).
Regarding claim 15, Maguire et al. teaches a shear wall wherein the first flange comprises:
a first through feature for mounting to a frame member (some of the holes in flange 18 into which fasteners 220 fit are fully capable of operating as a first through feature for mounting to a frame member); and
a first alignment feature for locating a battery module relative to the frame member (some of the holes in flange 18 into which fasteners 220 fit are fully capable of operating as a first alignment feature for locating a battery module relative to the frame member).
The recitations "for mounting to a frame member” and “for locating a battery module relative to the frame member” are functional language and impart intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 16, Maguire et al. teaches a shear wall wherein the second flange comprises:
a second through feature (some of the holes in flange 18 into which fasteners 220 fit) aligned with the first through feature; and
a second alignment feature (some of the holes in flange 18 into which fasteners 220 fit) aligned with the first alignment feature (Figs. 2 and 3). 
Regarding claim 17, Maguire et al. teaches a shear wall wherein the first element comprise a third flange (the flange around the front/lower end of the tray 202) arrange at the bottom of the first element and extending underneath the assembly (the third flange is at the bottom of tray 202 and extends underneath the battery assembly).
Regarding claim 19, Maguire et al. teaches a shear wall wherein the first element comprises a plurality of through features configured to accommodate corresponding extensions of the assembly to constrain relative motion between the shear wall and the assembly (some of the holes in flange 18 into which fasteners 220 fit are fully capable of operating as a plurality of through features configured to accommodate corresponding extensions of the assembly to constrain relative motion between the shear wall and the assembly).
The recitation "configured to accommodate corresponding extensions of the assembly to constrain relative motion between the shear wall and the assembly” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. as applied to claim 1 above, and further in view of Wynn et al. (US 2019/0305265).
Regarding claim 3, Maguire et al. teaches a battery system wherein the first element and the second element are coupled together using fasteners 220 at the interface along a path proximal to and along the lateral side of the assembly (Fig. 2).  Maguire et al. is silent regarding a battery system wherein the first element and the second element are welded together at the interface along a path proximal to and along the lateral side of the assembly.   However, Wynn et al. teaches that is it known in the art for a battery system to comprise a first element and a second element that are welded together at the interface along a path proximal to and along the lateral side of the assembly (para. [0032]; Fig. 3).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Maguire et al. by replacing the fasteners 220 with the welded connections as taught by Wynn et al. as welded connections are known to form suitable rigid structures (Wynn et al., para. [0032]).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 7, Maguire et al. is silent regarding a battery system wherein the first element comprises an electrical terminal for electrically grounding the shear wall.  However, Wynn et al. teaches that it is known in the art for battery systems to have elements that are electrically grounded using an electrical terminal (para. [0024]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first element of Maguire et al. by incorporating an electrical terminal as taught by Wynn et al. for electrically grounding the shear wall in order to discharge excess electricity from the battery system.  
Regarding claim 8, Maguire et al. teaches a battery system wherein the assembly further comprises: at least one module comprising the plurality of battery cells arranged in at least one enclosure (Figs. 2 and 3).  Maguire et al. is silent regarding a battery system wherein the assembly further comprises a cooling plate coupled to the enclosure, wherein the shear wall is electrically coupled to the cooling plate.  However, Wynn et al. teaches that it is known in the art for a battery system to comprise an assembly that further comprises a cooling plate coupled to the enclosure, wherein the shear wall is electrically coupled to the cooling plate (paras. [0037] and [0038]; Fig. 6).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the battery system of Maguire et al. by incorporating a cooling plate coupled to the enclosure, wherein the shear wall is electrically coupled to the cooling plate as taught by Wynn et al. when doing so helps to further effectuate cooling of the batteries within the battery system (Wynn et al., para. [0037]).  

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. as applied to claim 11 above, and further in view of Wynn et al. (US 2019/0305265).
Regarding claim 13, Maguire et al. teaches a battery system wherein the first element and the second element are coupled together using fasteners 220 at the interface along a path proximal to and along the lateral side of the assembly (Fig. 2).  Maguire et al. is silent regarding a battery system wherein the first element and the second element are welded together at the interface along a path proximal to and along the lateral side of the assembly.   However, Wynn et al. teaches that is it known in the art for a battery system to comprise a first element and a second element that are welded together at the interface along a path proximal to and along the lateral side of the assembly (para. [0032]; Fig. 3).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Maguire et al. by replacing the fasteners 220 with the welded connections as taught by Wynn et al. as welded connections are known to form suitable rigid structures (Wynn et al., para. [0032]).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 18, Maguire et al. is silent regarding a battery system wherein the first element comprises an electrical terminal for electrically grounding the shear wall.  However, Wynn et al. teaches that it is known in the art for battery systems to have elements that are electrically grounded using an electrical terminal (para. [0024]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first element of Maguire et al. by incorporating an electrical terminal as taught by Wynn et al. for electrically grounding the shear wall in order to discharge excess electricity from the battery system.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. as applied to claim 11 above, and further in view of Frutschy et al. (US 2012/0152586).
Regarding claim 14, Maguire et al. is silent regarding a shear wall further comprising at least one reinforcement element arranged adjacent to at least one element of the first element or the second element, and wherein the at least one reinforcement element is welded to the at least one element.  However, Frutschy et al. teaches that it is known in the art for a shear wall to further comprise at least one reinforcement element (brackets 1202 and 1204) arranged adjacent to at least one element of the first element (rear face 1230) or the second element (rear brace 1210), and wherein the at least one reinforcement element is welded to the at least one element (para. [0051]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shear wall of Maguire et al. by incorporating at least one reinforcement element arranged adjacent to at least one element of the first element or the second element, and wherein the at least one reinforcement element is welded to the at least one element as taught by Frutschy et al. in order to support to the elements and to better secure the connection between the elements (Frutschy et al., para. [0052]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724